DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Objections/Rejections
The objections to claims 3, 5, 16-17, 20-23, 43 and 57-59 for minor informalities are hereby withdrawn in view of the claim amendments filed on Feb. 5, 2021.
The rejections of claims 3-5, 13-17, 20-25, 27, 43, 48 and 57-59 under 35 U.S.C. 103(a) as being unpatentable over Ukai et al. (US 6576677) in view of Okamoto (US 2016/0213665) are hereby withdrawn in view of the Applicants arguments and Examiner’s amendments herein.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sarah Adriano on Feb. 25, 2021.
The application has been amended as follows: 
In the Claims:

Claim 4. In line 1, the phrase “ The formulation of claim 3” is replaced with the phrase “A stable, oral liquid formulation of midodrine comprising midodrine and sucralose, wherein the midodrine is midodrine HCl and wherein midodrine HCl and sucralose are present in the formulation in a midodrine HCl:sucralose ratio (w/w) of about 1:1 to about 1:10”. In line 2, “10” is replaced with “3.5”. In line 3, “1” is replaced with “3”, “50” is replaced with “25” and the word “about is added before the phrase “2.5 to 8.0”.
Claim 5, In line 1, the phrase “or 4” is added after “3”.
Claim 13, In line 1, the phrase “or 4” is added after “3”.
Claim 14, In line 1, the phrase “or 4” is added after “3”.
Claim 15, In line 1, the phrase “or 4” is added after “3”.
Claim 16, In line 1, the phrase “or 4” is added after “3”.
Claim 17, In line 1, the phrase “or 4” is added after “3”.
Claim 20, In line 1, the phrase “or 4” is added after “3”.
Claims 21-22 are newly canceled.
Claim 23, In line 1, the phrase “or 4” is added after “3”.
Claim 24, In line 1, the phrase “or 4” is added after “3”.
Claim 25, In line 1, the phrase “or 4” is added after “3”.
Claim 27 is newly canceled.
Claim 43, In line 1, “21” is replaced with the phrase “3 or 4”.

Claim 57 is newly canceled.
Claim 58, In line 1, “3” is replaced with “4”. In line 2, “.0” is added after “3”. In line 3, “1” is replaced with “3” and “50” is replaced with “25”. In line 4, the phrase “at pH 2.5” is replaced with the phrase “over a range of pH from about 3.5 to 8.0”.
Claim 58, In line 1, “3” is replaced with “4”. In line 2, “.0” is added before “5”. In line 3, “1” is replaced with “3” and “50” is replaced with “25”. In line 4, the phrase “at pH 4.0” is replaced with the phrase “over a range of pH from about 3.5 to 5.0”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As indicated in the previous Office action, the closest prior art, Ukai et al. (US 6576677; of record), teach a composition alleviated in a bitter taste or the like of a medicament, wherein the unpleasant taste is alleviated by the addition of polyvinylpyrrolidone and/or D-sorbitol (i.e., a sugar substitute), wherein D-sorbitol may be added in an amount of from 5 to 200 parts by weight per 1 part by weight of the medicament (e.g., midodrine hydrochloride). Ukai et al. teach that the pH of the preparation is usually in the range of form 3 to 7. Ukai et al. teach that D-sorbitol can markedly suppress the increase of the analogues. However, Ukai et al. do not teach wherein sucralose in combination with midodrine in a w/w ratio of about 1:1 to 1:10 results in no more than about 10% by weight of a degradation product of midodrine after being stored for 1 month at 50 degrees centigrade over a range of pH from 2.5 to 8.0 or wherein such results in no more than about 3.5% by weight of the degradation product .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617